Case 9:18-mc-81148-UNA Document 44-1 Entered on FLSD Docket 10/05/2018 Page 1 of 1



                        U N ITED STATES DISTRICT CO U RT
                        SOU TH ERN DISTRICT OF FLORIDA

                           Case N o.18-M C-81148-U N A& LB


  IN TH E M ATTER OF

  TH E EXTRAD ITION O F

  OW E N ALTH ELBERT H EAD LEY
                                      /

                          O R D ER TO SEA L CER TIFICATE
                                O F Y CH AEL BM K IN

         TH IS CAU SE having com e before the Court on the G overnm ent's M otion to

   SealCertificate ofM ichaelBarkin w hich contains the Supplem entalAm davitof

   Erica W hitford,and the Courthaving been fully advised,itis hereby

         ORDERED AN D A DJU D GED thatthe G overnm ent's Sealed N otice ofFiling

   CertifcateofM ichaelBarltin pertaining toM inorI(theTfRecords''),M otion to Seal
   the Records,and Order to Sealthe Records,be sealed perm anently.

         D ON E AN D ORD ERED on this             day ofOctober,2018, in

   Cham bers,atW estPalm Beach,Florida.



                                          W ILLIAM M ATTH EW M AN
                                          U .S.M AGISTM TE JU DG E
                                                    PerLocalRule5.4(d),thematterts)
                                                    shallrem ain sealed:
                                                         years;     (specificdate);
                                            1            permanently;        (other).
